      Case 2:20-cv-00622-ESW Document 11 Filed 07/20/20 Page 1 of 6



 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Samantha Elizabeth Bragg,                          No. CV-20-00622-PHX-ESW
10                  Plaintiff,                          ORDER
11   v.
12   Betsy DeVos,
13                  Defendant.
14
15
16          On May 15, 2020, the Court granted Plaintiff’s Application to Proceed in District
17   Court Without Prepaying Fees or Costs (Doc.8). The Court advised that a separate
18   screening order would follow. The Court has screened Plaintiff’s Complaint pursuant to
19   28 U.S.C. § 1915(e)(2) and finds that Plaintiff has not satisfied the pleading requirements
20   of the Federal Rules of Civil Procedure and fails to state a cause of action. The Court will
21   therefore dismiss the Complaint (Doc. 1) without prejudice and grant Plaintiff leave to file
22   a First Amended Complaint consistent with the findings of the Court set forth herein.
23
                                     I. LEGAL STANDARDS
24
     A. Statutory Screening of In Forma Pauperis Complaint Pursuant to 28 U.S.C. §
25
     1915(e)(2)
26
            The Court must dismiss a complaint or portion thereof if a plaintiff has raised claims
27
     that are legally frivolous or malicious, that fail to state a claim upon which relief may be
28
     granted, or that seek monetary relief from a defendant who is immune from such relief. 28
      Case 2:20-cv-00622-ESW Document 11 Filed 07/20/20 Page 2 of 6



 1   U.S.C. § 1915A(b)(1)–(2). A pleading must contain a “short and plain statement of the
 2   claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2) (emphasis
 3   added). While Rule 8 does not demand detailed factual allegations, “it demands more than
 4   an unadorned, the defendant-unlawfully-harmed-me accusation.” Ashcroft v. Iqbal, 556
 5   U.S. 662, 678 (2009). “Threadbare recitals of the elements of a cause of action, supported
 6   by mere conclusory statements, do not suffice.” Id. “[A] complaint must contain sufficient
 7   factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Id.
 8   (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)). A claim is plausible
 9   “when the plaintiff pleads factual content that allows the court to draw the reasonable
10   inference that the defendant is liable for the misconduct alleged.” Id. “Determining
11   whether a complaint states a plausible claim for relief [is] . . . a context-specific task that
12   requires the reviewing court to draw on its judicial experience and common sense.” Id. at
13   679. Dismissal is appropriate where the complaint lacks a cognizable legal theory, lacks
14   sufficient facts alleged under a cognizable legal theory, or contains allegations disclosing
15   some absolute defense or bar to recovery. See Balistreri v. Pacifica Police Dept., 901 F.2d
16   696, 699 (9th Cir.1988); Weisbuch v. County of L.A., 119 F.3d 778, 783, n. 1 (9th Cir.1997).
17          The United States Court of Appeals for the Ninth Circuit has instructed that courts
18   must “continue to construe pro se filings liberally.” Hebbe v. Pliler, 627 F.3d 338, 342
19   (9th Cir. 2010). A “complaint [filed by a pro se litigant] ‘must be held to less stringent
20   standards than formal pleadings drafted by lawyers.’” Id. (quoting Erickson v. Pardus, 551
21   U.S. 89, 94 (2007) (per curiam)). If the Court determines that a pleading could be cured
22   by the allegation of other facts, a pro se litigant is entitled to an opportunity to amend a
23   complaint before dismissal of the action. See Lopez v. Smith, 203 F.3d 1122, 1127-29 (9th
24   Cir. 2000) (en banc).
25          “It is also clear that section 1915(e) not only permits but requires a district court to
26   dismiss an in forma pauperis complaint that fails to state a claim.” Id. at 1127.
27
28


                                                   -2-
      Case 2:20-cv-00622-ESW Document 11 Filed 07/20/20 Page 3 of 6



 1
 2   B. Subject Matter Jurisdiction and Pleading in Federal Court
 3          Unlike state courts, federal courts only have jurisdiction over a limited number of
 4   cases, and those cases typically involve either a controversy between citizens of different
 5   states (“diversity jurisdiction”) or a question of federal law (“federal question
 6   jurisdiction”). See 28 U.S.C. §§ 1331, 1332. The United States Supreme Court has stated
 7   that a federal court must not disregard or evade the limits on its subject matter jurisdiction.
 8   Owen Equip. & Erections Co. v. Kroger, 437 U.S. 365, 374 (1978). Thus, a federal court
 9   is obligated to inquire into its subject matter jurisdiction in each case and to dismiss a case
10   when subject matter jurisdiction is lacking. See Valdez v. Allstate Ins. Co., 372 F.3d 1115,
11   1116 (9th Cir. 2004); Fed. R. Civ. P. 12(h)(3).
12                                        II. DISCUSSION
13          Plaintiff sues the United States Secretary of Education for “failure to uphold policy
14   and law” arising from a ten-day suspension without pay to Plaintiff, after eight days of
15   classroom instruction, for not attending a ‘fitness for duty,’ eight-hour neuropsychiatric
16   exam on September 18, 2013. Subsequently, Plaintiff’s teaching contract was not renewed
17   with the Kyrene School District, and the Arizona Department of Education did not renew
18   Plaintiff’s standard K-8 teaching certificate. (Doc. 1 at 1, 6). Plaintiff attaches 102 pages
19   of exhibits to her Complaint regarding the chronology of events referenced. In 2014,
20   Plaintiff filed discrimination charges against the Kyrene School District with the Equal
21   Employment Opportunity Commission (“EEOC”), citing violations of the Arizona Revised
22   Statutes as well as the Americans with Disabilities Act of 1990 (“ADA”), 42 U.S.C. §
23   12112 (a)(b). The EEOC notified Plaintiff in December 2014 that “the EEOC could not
24   pursue her complaint.” Thereafter, Plaintiff’s discrimination complaint filed with the
25   United States Department of Education Office for Civil Rights in August 2018 was
26   dismissed.
27
28


                                                  -3-
      Case 2:20-cv-00622-ESW Document 11 Filed 07/20/20 Page 4 of 6



 1          Plaintiff now asks the Court to “require the United States Department of Education
 2   to investigate why Plaintiff was denied a hearing with the Arizona State Board of Education
 3   and why her professional standard K-8 teaching certificate was nonrenewed.” (Id. at 8).
 4   Though Plaintiff appears to be alleging a violation of her constitutional rights, she does not
 5   indicate which constitutional right she believes has been violated by Defendant DeVos.
 6   Plaintiff’s Complaint fails to state a plausible claim for relief, fails to state the legal nature
 7   of Plaintiff’s claim against the named Defendant, and the specific actions of Defendant
 8   DeVos that give rise to civil liability.
 9                                     III. LEAVE TO AMEND
10          For the foregoing reasons, Plaintiff’s Complaint will be dismissed for failure to state
11   a claim upon which relief may be granted. Within 30 days, Plaintiff may submit a first
12   amended complaint to cure the deficiencies outlined above. Plaintiff must clearly designate
13   on the face of the document that it is the “First Amended Complaint.”
14          A first amended complaint supersedes the original complaint. Ferdik v. Bonzelet,
15   963 F.2d 1258, 1262 (9th Cir. 1992); Hal Roach Studios v. Richard Feiner & Co., 896 F.2d
16   1542, 1546 (9th Cir. 1990). After amendment, the Court will treat an original complaint
17   as nonexistent. Ferdik, 963 F.2d at 1262. Any cause of action that was in the original
18   complaint and that was voluntarily dismissed or was dismissed without prejudice is waived
19   if it is not alleged in a first amended complaint. Lacey v. Maricopa County, 693 F.3d 896,
20   928 (9th Cir. 2012) (en banc). If Plaintiff files an amended complaint, Plaintiff must write
21   short, plain statements telling the Court: (1) the constitutional right Plaintiff believes was
22   violated; (2) the name of the Defendant who violated the right; (3) exactly what that
23   Defendant did or failed to do; (4) how the action or inaction of that Defendant is connected
24   to the violation of Plaintiff’s constitutional right; and (5) what specific injury Plaintiff
25   suffered because of that Defendant’s conduct. See Rizzo, 423 U.S. at 377. Plaintiff must
26   repeat this process for each person or entity she names as a Defendant. If Plaintiff fails to
27   affirmatively link the conduct of each named Defendant with the specific injury suffered
28   by Plaintiff, the allegations against that Defendant will be dismissed for failure to state a


                                                   -4-
      Case 2:20-cv-00622-ESW Document 11 Filed 07/20/20 Page 5 of 6



 1   claim. Conclusory allegations that a Defendant or group of Defendants has violated a
 2   constitutional right are not acceptable and will be dismissed.
 3          Plaintiff must also allege subject matter jurisdiction by either showing her claim
 4   involves a controversy between citizens of different states, and the amount in controversy
 5   exceeds $75,000, or a question of federal law, identifying the specific claim and what
 6   statute applies, if any.
 7                                   IV. POSSIBLE DISMISSAL
 8          If Plaintiff fails to timely comply with every provision of this Order, the Court may
 9   dismiss this action without further notice. See Ferdik, 963 F.2d at 1260-61 (a district court
10   may dismiss an action for failure to comply with any order of the Court).
11                                         V. WARNINGS
12          Plaintiff is advised that she must become familiar with, and follow, the Federal
13   Rules of Civil Procedure and the Rules of the United States District Court for the District
14   of Arizona (“Local Rules”), which may be obtained in the Clerk of Court's office. For
15   purposes of the amended complaint, Plaintiff is directed to Rule 8 of the Federal Rules of
16   Civil Procedure. Rule 8(a) provides that a complaint “must contain (1) a short and plain
17   statement of the grounds for the court's jurisdiction, … (2) a short and plain statement of
18   the claim showing that the pleader is entitled to relief, and (3) a demand for the relief
19   sought.” Fed.R.Civ.P. 8(a). These pleading requirements shall be set forth in separate and
20   discrete paragraphs. Rule 8(d) provides that each such paragraph “must be simple, concise,
21   and direct.” Fed.R.Civ.P. 8(d)(1).
22          Plaintiff must keep the Court informed of her address. If Plaintiff’s address changes
23   during the course of this case, Plaintiff shall file and serve a notice of a change of address
24   in accordance with Rule 83.3(d) of the Local Rules of Civil Procedure. Plaintiff must not
25   include a motion for other relief with a notice of change of address. Failure to comply may
26   result in dismissal of this action.
27          If Plaintiff fails to prosecute this action or to comply with the rules or any Court
28   order, the Court may dismiss the action with prejudice pursuant to Federal Rule of Civil


                                                 -5-
      Case 2:20-cv-00622-ESW Document 11 Filed 07/20/20 Page 6 of 6



 1   Procedure 41(b). See Ferdik v. Bonzelet, 963 F.2d 1258, 1260–61 (9th Cir.1992) (holding
 2   that the district court did not abuse its discretion in dismissing a pro se plaintiff's complaint
 3   for failing to comply with a court order).
 4                                        VI. CONCLUSION
 5          IT IS ORDERED that Plaintiff’s Complaint (Doc. 1) is dismissed with permission
 6   to file a First Amended Complaint no later than August 21, 2020.
 7          IT IS FURTHER ORDERED that if Plaintiff does not file a First Amended
 8   Complaint by August 21, 2020, the Court will dismiss this action with prejudice.
 9          IT IS FURTHER ORDERED that if Plaintiff elects to file a First Amended
10   Complaint, she shall not serve it on Defendant until and unless the Court screens the First
11   Amended Complaint pursuant to 28 U.S.C. § 1915(e)(2). If and when the Court gives
12   Plaintiff leave to serve a First Amended Complaint, Plaintiff shall be responsible for
13   service and may do so by request for waiver under Federal Rule of Civil Procedure 4.
14          Dated this 20th day of July, 2020.
15
16
17                                                        Honorable Eileen S. Willett
18                                                        United States Magistrate Judge

19
20
21
22
23
24
25
26
27
28


                                                   -6-
